Citation Nr: 1136703	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to March 1986, from January 1988 to December 1991, and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, the veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative disc disease of the lumbar spine is causally and etiologically related to his active duty military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's service connection claim herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.
Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran contends that his current back disorder is the result of heavy lifting and wearing body armor while service in Iraq.  Thus, the Veteran contends that he is entitled to service connection for a back disorder.  

Further, the Board observes that the current treatment evidence establishes that the Veteran has diagnoses of congenital sacralization of L5 and mild degenerative disk disease L3-L4 and L4-L5, as documented by the May 2010 VA examiner.  These diagnoses were also supported by an April 2010 X-ray.  Thus, the Board finds that the Veteran has a currently diagnosed back disorder.  

With respect to the congenital spine disorder, service connection may only be granted for such disability when additional disability is the result of aggravation of the congenital disorder by superimposed disease or injury in service.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 (Oct. 30, 1990)) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).  However, the Board determines that it is at least as likely as not the Veteran's current degenerative disc disease of the lumbar spine is causally and etiologically related to his military service regardless of the presence of the congenital defect.  

In this regard, the Board observes that the May 2010 VA examiner focused his opinion on a motor vehicle accident that occurred in June 1998, finding that the degenerative disc disease was not related to the accident, but more likely to age and wear and tear.  However, amongst the "wear and tear" identified by the examiner was the Veteran's reports of back pain in the service in 2003 and 2004.  Moreover, the Board notes that the Veteran sought chiropractic treatment for his lower back in May 2004 and then again in May 2005.  These records do not identify the specific cause of the pain, i.e., congenital defect or degenerative disc disease; however, they are probative of establishing symptomatology that began during active duty and continued post-service.  Moreover, the Board notes that the May 2005 record relates symptoms in the mid-lower back, which would place them above the L5 location of the congenital defect.     

Based on this evidence, the Board finds that the competent evidence is at least as likely as not in favor of a relationship between the Veteran's degenerative disc disease of the lumbar spine and his active duty military service.   The competent evidence does not relate the degenerative disc disease to the congenital sacralization nor specifically to another cause.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In light of the above, the Board finds that it is at least as likely as not that the Veteran's tinnitus is related to his active duty military service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine is granted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


